UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4315


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE LEE BENOIST,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00112-TDS-1)


Submitted:   July 9, 2012                 Decided:   August 3, 2012


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Dhamian Blue, BLUE, STEPHENS & FELLERS, LLP, Raleigh, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne Lee Benoist appeals the district court’s order

denying his motion for an extension of time to file a notice of

appeal from his conviction and sentence.                 To the extent Benoist

challenges        his     underlying       conviction     and      sentence,    the

Government seeks to dismiss the appeal as untimely.                       We affirm

in part and dismiss in part.

            In criminal cases, a defendant must file a notice of

appeal within fourteen days after the entry of judgment.                       Fed.

R. App. P. 4(b)(1)(A).          With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351,

353 (4th Cir. 1985).            Although the time limitations imposed by

Rule 4(b) are not jurisdictional, they “must be enforced by

th[e] court when properly invoked by the government.”                        United

States v. Mitchell, 518 F.3d 740, 744 (10th Cir. 2008).

            The     district     court     entered      judgment     in   Benoist’s

criminal case on March 24, 2010.               Benoist filed a motion for an

extension    of    time    to   file   a    direct   appeal     no   earlier   than

February 2, 2012.           The district court denied the motion for



    
       For the purpose of this appeal, we assume that the date
appearing on the document is the earliest date it could have
(Continued)
                                           2
being   inordinately      late,      and    Benoist      filed    timely       notice    of

appeal of that order on April 17, 2012.                   Finding no error in the

district court’s denial of Benoist’s motion for an extension of

time, we affirm.          To the extent Benoist attempts to challenge

his conviction and sentence, we grant the Government’s motion to

dismiss the direct appeal as untimely because Benoist failed to

file a timely notice of appeal or to obtain an extension of the

appeal period

              Accordingly,      we     affirm      the   district       court’s    order

denying   the    motion    for    an    extension        of   time,     and    grant    the

Government’s     motion    to    dismiss         the   appeal    of   the     underlying

criminal judgment.         We dispense with oral argument because the

facts   and    legal   contentions         are    adequately      presented       in    the

materials     before   the      court      and    argument      would    not    aid     the

decisional process.



                                                                  AFFIRMED IN PART;
                                                                  DISMISSED IN PART




been properly delivered to prison officials for mailing to the
court. Fed. R. App. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                            3